DETAILED ACTION
This office action is in response to the initial filing dated February 26, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Independent claims 1 and 11 recite determining whether an exhalation is exhalation from a driver or exhalation from a passenger based on a face image and an image of exhalation and determining whether to detect alcohol concentration included in the exhalation based on the determination result. The prior art of record does not teach, suggest, or render obvious these claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 

Specification
The disclosure is objected to because of the following informalities:
	The disclosure only refers to people in a vehicle as a “driver” or “passenger”. 
	The specification and claims use the term “passenger” in both the context of the person accompanying the driver in the vehicle and in the context of anyone in the vehicle, including the driver. For example, claim 1 recites “determine whether the exhalation of the passenger is exhalation of a driver or the passenger” where the first recitation of “passenger” includes the driver, but the second recitation excludes the driver. The language of the disclosure is therefore inconsistent in usage and interpretation and does not disclose the inventive concept in “full, clear, concise, and exact terms”.  
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	XU; Yong et al. (US 20170132521 A1) teach detecting dangerous behavior such as a seatbelt not locked or alcohol exhaled (Paragraphs [0094]-[0098]) and the use of an image of a driver (Paragraph [0041]).
	Keays; Brad (US 20130021153 A1) teaches a vehicle interlock system (Paragraph [0083]) that uses a photo of a face at the time of the breath test (Paragraph [0064]).
	Nothacker; Keith Harry et al.	(US 20150204844 A1) teaches an image or video as a user gives a breath sample (Paragraph [0034]).
	Hok; Bertil et al. (US 20170274768 A1) teach deciding on an active or passive breath test based on sensed conditions (Paragraphs [0022], [0024], and [0031]) where a camera sensor determines the position of the head with respect to the gas sensor to determine if the driver is breathing in the direction of the sensor or to detect a close-by passenger makes it difficult to distinguish between the driver and passenger (Paragraph [0030]).
	VANHELLE; Stephane et al.	(US 20200122731 A1) teach an in vehicle alcohol detection system with an interlock device and that distinguishing between the driver and passenger is too complex, expensive, and prone to error (Paragraphs [0003] and [0020]).
	Bowers; Kyle et al. (US 20200101982 A1) teach using the status of the vehicle seat, door, window, or seatbelt to determine if a sensed breath sample is valid and uses a camera to identify the driver (Paragraph [0057]).
	Beck; Olof et al. (US 20130066223 A1) teach a vehicle interlock system (Paragraph [0002]).
	Yanagisawa; Hideo (US 20090164069 A1) teaches a seat contact sensor and identifying camera (Paragraph [0024]).
	Sparks; Douglas Ray et al. (US 20080154535 A1) teach sampling breath directly or from the vehicle compartment (Paragraph [0036]).
	Hirano; Tadao et al. (US 3815087 A) teach detecting alcohol from a location close to the driver, such as the center of the steering wheel (Column 2, Lines 25-30).
	Ghazarian; Ohanes D.	(US 20160081587 A1) teaches determining if a person to be monitored for alcohol is in the driver seat or passenger seat (Paragraph [0019]).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/Primary Examiner, Art Unit 2688